Argued October 5, 1943.
This appeal by the plaintiff is ruled against him by the decisions of our Supreme Court in Clark v. Provident Trust Co.,Trustee, 329 Pa. 421, 198 A. 36; Kargiatly v. Provident TrustCo., 338 Pa. 358, *Page 194 12 A.2d 11; Orr's Estate, 283 Pa. 476, 129 A. 565.
The Act of July 2, 1941, P.L. 227, amending section 9 of the Orphans' Court Act of June 7, 1917, P.L. 363, recognizes the duty of a trustee, who has entered into an agreement for the sale of real estate held in trust, acting in good faith, to refuse to carry out the agreement, if he receives a higher offer for said real estate prior to the time fixed for settlement, and provides for the division of the commissions earned between the respective real estate brokers concerned. See our case of Neely v. Penna.Co., etc., 152 Pa. Super. 70, p. 73, 30 A.2d 729, p. 731.
The judgment is affirmed.